DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/12/22 regarding claims 1 and 16, have been fully considered but they are not persuasive.
The applicant argues:  Even if Totty's flooring could be interpreted as the claimed flooring tile (which Applicant does not concede), Totty does not describe generating a flooring tile pattern from an image of the flooring. Because Totty does not describe a generated flooring tile pattern, Totty necessarily fails to describe overlaying, on a floor plane, a visualization of a plurality of flooring tiles based on the generated flooring tile pattern. Thus, Totty fails describe at least the above-emphasized language of amended claim 1.
The examiner respectfully disagrees because Totty does teach, or at least strongly suggest generating a flooring tile pattern from an image of a flooring tile (see par. 67: “Virtual objects can be: generated (e.g., based on sampled images, geometry data, etc.)…Examples of virtual objects can include: paint, furniture, flooring or floor coverings (such as rugs; flooring, such as wood, tile, or carpet; etc.)…and/or any other suitable object.” As is shown, Totty teaches generating virtual objects (i.e., floor coverings such as tile) from sampled images and one of ordinary skill would recognize that an image of a tile used as a floor covering is a pattern, because the definition of a pattern is:
 Noun
Model, example. Something from which a copy is made; a model or outline. 
See: https://www.wordhippo.com/what-is/the-meaning-of-the-word/pattern.html

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG US 10,475,250B1 in view of TOTTY US 2020/0302681A1.

Regarding claim 1, Huang teaches: 1. A method of visualizing flooring on an image of a scene, the method comprising: identifying, using at least one computer processor, a floor plane from the image of the scene (HUANG: figs. 8A-8F see col. 9 line 50-col. 10 line 66; “…The render engine 225 then uses the refined image mask to create a finite plane 818 from the horizontal plane…”); determining, for each pixel of a plurality of pixels corresponding to the floor plane, whether the pixel corresponds to floor in the scene (HUANG: figs. 8A-8F see col. 9 line 50-col. 10 line 66; “…As above, each segment may have a value that has been pre-assigned as a label for a given segment. For example, the pixels of the first segment 804 may have a value of 1, and the pixels of the second segment 806 may have a value of 2…”; the pixels of the finite plane 818 correspond to the floor in the scene because it coincides with the plane patch 817, see fig. 8E); and generating an updated image of the scene by overlaying on the floor plane, a visualization of a plurality of flooring tiles on pixels along the floor plane determined to correspond to floor in the scene (HUANG: “…After the finite horizontal plane has been generated in the 3-D modeling environment, the render engine 225 can apply a virtual item selected by the user 106 for rendering inside the 3-D modeling environment”; see also fig. 6, 615 see col. 7 ll. 55-62 “As illustrated, the plurality of floor items 610 includes a flooring category 615 in which different designs ( e.g., tiles, carpets, wood floors, colors, paints) are displayed in thumbnails. Each of the items in the flooring category 615 corresponds to a surface texture file which can be applied to the plane and rendered for display, as discussed in further detail below with reference to FIG. 8F.”).
HUANG doesn’t teach however the analogous prior art TOTTY teaches: generating a flooring tile pattern from an image of a flooring tile (TOTTY: see pars. 9, 46 and 67); and wherein the visualization of the plurality of flooring tiles overlaid on the floor plane is based on the generated flooring tile pattern (TOTTY: see pars. 9, 46 and 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine generating a flooring tile pattern from an image of a flooring tile, and wherein the visualization of the plurality of flooring tiles overlaid on the floor plane is based on the generated flooring tile pattern as shown in TOTTY with HUANG for the benefit of allow users to stand inside their room and visualize a three-dimensional (3D) product overlaid over live video (as seen by the device's camera) on the device's small display screen [TOTTY: par. 9].


Regarding claim 2, Huang teaches: 2. The method, further comprising: generating mask information by determining, for each pixel of a plurality of pixels in the image of the scene, whether the pixel corresponds to the floor in the scene (HUANG: figs. 8A-8E see col. 9 ll. 50-67), and wherein determining, for each pixel of the plurality of pixels along the floor plane, whether the pixel corresponds to floor in the scene comprises identifying, using the mask information, portions of the floor plane that overlap with pixels in the image of the scene determined to correspond to the floor in the scene (HUANG: figs. 8A-8F see col. 9 line 50-col. 10 line 66).

Regarding claim 5, Huang teaches: 5. The method, wherein the plurality of pixels along the floor plane comprises all of the pixels along the floor plane (HUANG: fig. 8A-8F see col. 9 ll. 50-67).

Claim 16 is analogous to claim 1 and is therefore rejected using the same rationale. Claim 16 has additional limitations, which are also taught by HUANG: 16. A computing device configured to generate a visualization of flooring on an image of a scene, the computing device comprising (HUANG: fig. 1, 110 see col. 2 ll. 51-54): at least one computer processor (HUANG: fig. 1, 110 see col. 2 ll. 51-54; One of ordinary skill in the art would recognize that a computer device includes a processor); and at least one non-transitory computer-readable medium having a plurality of instructions stored thereon that, when executed by the at least one computer processor, perform a method comprising (HUANG: fig. 1, 110 see col. 2 ll. 51-54; One of ordinary skill in the art would recognize that a computer device includes a computer-readable medium with instructions): receiving an image of a scene (HUANG: fig. 8A, 702 see col. 9 ll. 57-59).

Regarding claim 17, Huang teaches: 17. The computing device, further comprising: an image capture device configured to capture the image of the scene, wherein receiving the image of the scene comprises receiving the image of the scene from the image capture device (HUANG: figs. 8A-8F see col. 9 ll. 50-67; The scene is of the user’s room shown in figs. 8A-8F).

Regarding claim 18, Huang teaches: 18. The computing device, wherein the computing device is a smartphone (HUANG: figs. 8A-8F see col. 9 ll. 50-67; col. 2 ll. 51-59).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of TOTTY further in view of GUO WO 2011/019330A1.

Regarding claim 3, HUANG teaches: 3. The method, wherein generating mask information comprises: classifying each of the plurality of pixels in the image using a classifier (HUANG: see col. 9 ll. 50-67; col. 4 ll. 42-50).  
HUANG in view of TOTTY don’t teach however the analogous prior art GUO teaches that the classifier is a binary classifier (GUO: see pg. 11 ll. 18-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the classifier being a binary classifier as shown in GUO with the previous combination for the benefit of providing a system and method for reducing artifacts in images that, among other things, efficiently incorporates user feedback, minimizes user effort, and adaptively processes images (GUO pg. 2 ll. 3-6).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of TOTTY further in view of GUO further in view of ABUBAKAR WO 2021/077127A1.

Regarding claim 4, the previous combination of HUANG, TOTTY and GUO remains as above but doesn’t teach however the analogous prior art ABUBAKAR teaches: 4. The method, wherein generating mask information comprises: providing the image of the scene as input to a trained neural network, wherein the mask information represents output of the trained neural network as a classification of each pixel of the plurality of pixels in the image of the scene as corresponding to floor or not-floor (ABUBAKAR: par. 58).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine providing the image of the scene as input to a trained neural network, wherein the mask information represents output of the trained neural network as a classification of each pixel of the plurality of pixels in the image of the scene as corresponding to floor or not-floor as shown in ABUBAKAR with the previous combination for the benefit of addressing the problem in that the artificial intelligence generally is trained using labeled training data. The training data is manually labeled by humans, and thus is expensive and time-consuming to produce, reducing the efficiency gains realized by the use of artificial intelligence [ABUBAKAR: par. 3].

 Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of TOTTY further in view of FUNG US2015/0189190A1.

Regarding claim 6, HUANG in view of TOTTY don’t teach however the analogous prior art FUNG teaches: 6. The method, wherein identifying a floor plane comprises: extracting feature points from the scene in the image (FUNG: par. 65); and identifying the floor plane based on the extracted feature points (FUNG: par. 65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine extracting feature points from the scene in the image; and identifying the floor plane based on the extracted feature points as shown in FUNG with the previous combination for the benefit of providing systems and methods that enable multiple different applications executing on a device to use the same sensor or camera [FUNG: par. 92].


Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HUANG in view of TOTTY further in view of CHUAH US 11,024,079B1.
Regarding claim 7, HUANG teaches: 7. The method, further comprising: capturing a plurality of images from a camera feed of a smartphone, wherein the plurality of images includes the image of a scene (HUANG: see col. 2 ll. 51-59 and col. 5 ll. 13-21); 
HUANG in view of TOTTY don’t teach however the analogous prior art CHUAH teaches:  displaying a visualization of the identified floor plane on a display of the smartphone during capture of the plurality of images (CHUAH: fig. 4B see col. 23 ll. 49-65).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine displaying a visualization of the identified floor plane on a display of the smartphone during capture of the plurality of images as shown in CHUAH with the previous combination for the benefit of fulfilling a need in the prior art for systems and methods to generate virtual reality, mixed reality, and/or augmented reality environments that simulate actual or real-world environments, with reduced time, cost, and/or specialized training and skills (CHUAH: col. 1 ll. 19-23).

Regarding claim 8, HUANG in view of TOTTY as modified by CHUAH (with the same motivation from claim 7) further teaches: 8. The method, further comprising: generating, by an augmented reality application, the visualization as a virtual overlay of a floor plane on the image of the physical scene (CHUAH: fig. 4B, 410 see also col. 22 ll. 51-54 and col. 23 ll. 34-58).

Allowable Subject Matter
Claims 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art doesn’t teach: 
determining whether to perform tile synthesis based on an analysis of an image of a flooring tile; generating, when it is determined to perform tile synthesis, at least one synthesized image of the flooring tile based on the image of the flooring tile; generating a flooring tile pattern using the at least one synthesized image of the flooring tile; and generating an updated image of the scene by overlaying on the floor plane, a visualization of a plurality of flooring tiles on pixels along the floor plane determined to correspond to floor in the scene, wherein the visualization of the plurality of flooring tiles overlaid on the floor plane is based on the generated flooring tile pattern.
Regarding claim 20, the prior art doesn’t teach: 
determining whether to perform tile synthesis based on an analysis of an image of a surface covering tile; generating, when it is determined to perform tile synthesis, at least one synthesized image of the surface covering tile based on the image of the surface covering tile; generating a surface covering tile pattern using the at least one synthesized image of the surface covering tile; and generating an updated image of the scene by overlaying on the surface plane, a visualization of a plurality of surface covering tiles on pixels along the surface plane determined to correspond to at least a portion of the surface in the scene, wherein the visualization of the plurality of surface covering tiles overlaid on the surface plane is based on the generated surface covering tile pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 10, the prior art doesn’t teach: 10. The method of claim 9, wherein overlaying the plurality of flooring tiles on the floor plane comprises repeating the generated flooring tile pattern to cover the entire floor plane for pixels on the floor plane determined to correspond to floor.  

Regarding claim 11, the prior art doesn’t teach: 11. The method of claim 10, wherein overlaying the plurality of flooring tiles on the floor plane comprises adjusting a transparency of the overlaid plurality of flooring tiles for pixels along the floor plane that do not correspond to floor such that the flooring tile pattern is not displayed on the pixels along the floor plane that do not correspond to floor.  

Regarding claim 12, the prior art doesn’t teach: 12. The method of claim 9, further comprising: determining whether to perform tile synthesis based on an analysis of the image of the flooring tile; and generating, when it is determined to perform tile synthesis, at least one synthesized image of the flooring tile based on the image of the flooring tile, wherein the flooring tile pattern is generated based, at least in part, on the at least one synthesized image of the flooring tile.  

Regarding claim 13, the prior art doesn’t teach: 13. The method of claim 1, wherein generating the updated image comprises: applying a shader to the floor plane to determine segments of the floor plane that include pixels corresponding to floor; and rendering the visualization of the plurality of flooring tiles only on the segments of the floor plane determined to be floor.  

Regarding claim 14, the prior art doesn’t teach: 14. The method of claim 1, wherein determining for each pixel along the floor plane, whether the pixel corresponds to floor in the scene comprises determining a probability that the pixel corresponds to floor in the scene, and wherein generating the updated image comprises performing alpha blending of pixels of the visualization of a plurality of flooring tiles with pixels along the floor plane determined to correspond to floor in the scene, wherein the alpha blending is based, at least in part, on the corresponding probability for the pixel that the pixel corresponds to floor in the scene.  

Regarding claim 15, the prior art doesn’t teach: 15. The method of claim 1, further comprising: determining a luminance of each of the pixels in the image of the scene to generate a light map of the floor in the scene; and adjusting a value of pixels in the visualization of the plurality of flooring tiles based, at least in part, on the generated light map to generate a light-adjusted visualization, wherein generating the updated image comprises overlaying the light-adjusted visualization on the pixels along the floor plane determined to correspond to floor in the scene.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LEE US20140236541A1, WORTH US20020197586A1, MAGEE US20070260352A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707. The examiner can normally be reached Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612